UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


EDWARD LEV,

                                      Plaintiff,                9:19-cv-01387 (BKS/CFH)

v.

MATTHEW THOMS, in his individual and official
capacities as Superintendent of Five Points Correctional
Facility; ANTHONY J. ANNUCCI, in his individual and
official capacities as Acting Commissioner of the New
York Department of Corrections and Community
Supervision; JOHN DOE 1, in his individual and official
capacities as Deputy Commissioner of the New York
Department of Corrections and Community Supervision;
and JOHN DOE 2, in his individual and official capacities
as Unit Supervisor for the Five Points Correctional Facility,

                                      Defendants.


Appearances:

For Plaintiff:
Mario B. Williams
Angelik Edmonds
NDH LLC
44 Broad Street, NW, Suite 200
Atlanta, GA 30303

For Defendants Matthew Thoms and Anthony J. Annucci:
Letitia A. James
Attorney General of the State of New York
Helena O. Pederson
Shannan Collier Krasnokutski
Assistant Attorneys General
The Capitol
Albany, NY 12224
Hon. Brenda K. Sannes, United States District Judge:

                             MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         Plaintiff Edward Lev, who is in the custody of the New York Department of Corrections

and Community Supervision (“DOCCS”) and allegedly suffers from severe mental illness, brings

this action under 42 U.S.C. § 1983. (See generally Dkt. No. 9). The Amended Complaint alleges

that Plaintiff’s confinement in the Residential Mental Health Unit (“RMHU”) at Five Points

Correctional Facility (“Five Points”) constitutes cruel and unusual punishment in violation of the

Eighth Amendment to the U.S. Constitution. (Id. at 2, 20–21). Plaintiff seeks declaratory and

injunctive relief against four DOCCS officers: Defendant Matthew Thoms, Five Points

Superintendent; Defendant Anthony J. Annucci, Acting Commissioner of DOCCS; an unnamed

officer whose title is Deputy Commissioner of DOCCS; and another unnamed officer whose title

is Unit Supervisor for Five Points. (Id. at 21–22). Presently before the Court is Defendants’

motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure on the ground

that, inter alia, Plaintiff failed to exhaust his administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). 1 (Dkt. No. 25). Defendants also move

under 28 U.S.C. § 1404(a) to transfer this case to the Western District of New York. (Id.).2

Plaintiff opposes Defendants’ motions. (Dkt. No. 26). The Court held oral argument on the

motions on December 19, 2019. For the reasons that follow, Defendants’ motion to dismiss is

granted and Defendants’ motion to transfer is denied as moot.


1
 Defendants also move to dismiss on the grounds that the claim for injunctive relief fails to meet the standards of Ex
parte Young; and “Defendants lack the authority to effectuate the relief sought.” (Dkt. No. 25-2). Because, as
discussed herein, Plaintiff has failed to exhaust his administrative remedies, the Amended Complaint must be
dismissed and the Court does not reach these arguments.
2
  Also pending is Plaintiff’s motion for a temporary restraining order and preliminary injunction. (Dkt. Nos. 4, 10).
Because the Court grants Defendants’ motion to dismiss, Plaintiff’s motion for injunctive relief is denied as moot.



                                                          2
II.      BACKGROUND3

         Plaintiff, who is 18, “has a long history of mental illness and was first diagnosed with

multiple mental health disorders beginning approximately at age six.” (Dkt. No. 9, at 3). On May

31, 2019, in a related case, Lev v. Lewin, 9:19-cv-00061, the Court granted Plaintiff’s motion for

preliminary injunctive relief and directed the release of Plaintiff, who was then a minor, from

disciplinary segregation. Paykina ex rel. E.L. v. Lewin, 387 F. Supp. 3d 225 (N.D.N.Y. 2019).

Plaintiff turned 18 shortly after the issuance of the preliminary injunction and, on June 25, 2019,

was transferred to Five Points, an adult maximum-security prison. (Dkt. No. 9, at 11). “Upon

arrival at Five Points,” Plaintiff “was placed on the wait list for the Immediate Care Program

(‘ICP’), a restrictive housing unit, ‘at the direction of Albany.’” (Id.). On June 29, 2019, Plaintiff

was transferred to the ICP “within Five Points, under the direction and control of Defendants.”

(Id. at 12). In the ICP, Plaintiff “was subjected to 17.5 hours a day of solitary confinement” and

received “2 hours of programming in the morning and 2 hours of programming in the evening,”

and “2.5 hours of recreation time, either inside with the 10 other inmates in his section of the ICP

or outside with all 21 other inmates in the ICP.” (Id.).

         Plaintiff, in “attempting to manage his behaviors in light of the deleterious impacts of

isolation in the ICP, began to act out and received a weapons violation for allegedly having a

lock in a sock.” (Id.). On July 18, 2019, “[a]s a result of [Plaintiff’s] weapons violation,” he “was

assigned to Keep Lock, the most restrictive form of solitary confinement, which requires 23

hours of solitary confinement and 1 hour out-of-cell time.” (Id.). Plaintiff “served 29 days in

Keep Lock,” where, for the first two weeks, he was “unable to communicate with his support



3
  The facts are taken from the Amended Complaint. (Dkt. No. 9). The Court will assume the truth of, and draw
reasonable inferences from, those well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104
(2d Cir. 2011).



                                                          3
system as Defendants revoked his phone privileges.” (Id. at 13). After his release from Keep

Lock, Plaintiff “returned to the ICP population,” but “[s]hortly thereafter,” he “misbehaved

again, spilling coffee on another inmate.” (Id.). As a result of this “minor infraction,” Plaintiff

“was forced to return to Keep Lock for 15 days from August 25, 2019 to September 9, 2019.”

(Id.). Plaintiff returned to ICP on September 9, 2019. (Id.).

        On September 29, 2019, after receiving a violation “when he attempted to defend himself

in a fight with another inmate,” “the Warden of Five Points assigned” Plaintiff to the RMHU for

90 days. (Id. at 13–14). In the RMHU, Plaintiff “is confined to a parking lot sized cell for 19

hours per day,” “receives four hours of programming, but he is shackled to a RESTART chair,”4

and “is allowed to exit his cell for one hour, but he is confined to an individual cage.” (Id. at 14).

Plaintiff is “allowed 1 family visit per week” but has no phone privileges. (Id. at 14–15). Plaintiff

receives “daily visits from whom [sic] he believes is a psychologist”; the visits are “conducted

through his cell door” and “last less than 5 minutes.” (Id. at 15).

        In the RMHU, Plaintiff’s “isolation from people and inadequate mental health treatment

have exacerbated [Plaintiff’s] concurrent mental health disorders.” (Id. at 16). “For several

weeks, [Plaintiff] refused to take his medications” though he has since resumed taking them.

(Id.). In the RMHU, Plaintiff “is feeling suicidal every day” and has been placed on suicide

watch twice in the last two weeks. (Id. at 16–17). Plaintiff has cut himself with a staple “over

100 times” “in an attempt to stay sane.” (Id. at 17–18). “[S]olitary confinement exacerbates

[Plaintiff’s] mental illnesses because it ‘makes [him] more impulsive, dis-attached, depressed,

more anxious, causes frequent headaches, and makes [him] more suicidal.” (Id. at 18). Plaintiff




4
  “RESTART chairs are heavy duty chairs that are bolted to the ground. Shackles are attached to the reinforced
frame of the chair, prohibiting movement.” (Dkt. No. 9, at 14 n.4).



                                                         4
“has expressed a desire to get treatment and to be in a residential, secured, mental health

facility.” (Id.).

        Defendants are aware of Plaintiff’s history of mental illness through review of his

“inmate personnel file” and “their psychologist’s mental health assessment.” (Id. at 19).

III.    MOTION TO TRANSFER VENUE

        Defendants move under 28 U.S.C. § 1404(a) to transfer this action to the Western District

of New York, where Five Points is located. (Dkt. No. 25). Under 28 U.S.C. § 1391(b)(1), a civil

action may be brought in “a judicial district in which any defendant resides, if all defendants are

residents of the State in which the district is located.” It is not disputed that Defendant Annucci is

in Albany, (Dkt. No. 25-2, at 30), thus venue in the Northern District of New York is proper

under § 1391. In light of the Court’s conclusion that this case must be dismissed because

Plaintiff failed to exhaust his administrative remedies, the Court does not reach the issue of

whether transfer is warranted under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and

witnesses, in the interest of justice.” Accordingly, Defendants’ motion to transfer is denied as

moot.

IV.     MOTION TO DISMISS

        Defendants seek dismissal of the Amended Complaint on the ground that Plaintiff failed

to exhaust administrative remedies under the PLRA prior to bringing this action. (Dkt. No. 25-2).

Plaintiff opposes the motion. (Dkt. No. 26).

        A.          Standard of Review

        To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere


                                                  5
labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court

must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).

        B.       Exhaustion of Administrative Remedies

        The PLRA provides that “[n]o action shall be brought with respect to prison conditions

under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). This exhaustion requirement “applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

        To properly exhaust his administrative remedies, an inmate must complete the

administrative review process in accord with the applicable state procedural rules.5 Jones v.

Bock, 549 U.S. 199, 218–19 (2007). The PLRA contains one “textual exception to mandatory

exhaustion.” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). “Under § 1997e(a), the exhaustion

requirement hinges on the ‘availab[ility]’ of administrative remedies: An inmate, that is, must

exhaust available remedies, but need not exhaust unavailable ones.” Id. The Second Circuit has


5
  “Proper exhaustion demands compliance with an agency’s deadlines and other critical procedural rules.” Woodford
v. Ngo, 548 U.S. 81, 90–91 (2006). The grievance procedure in New York is a three-tiered process. The prisoner
must first file a grievance with the Inmate Grievance Resolution Committee (“IGRC”). See 7 N.Y.C.R.R.
§ 701.5(a)(1), (b). An adverse decision of the IGRC may be appealed to the superintendent of the facility. Id.
§ 701.5(c). Adverse decisions at the superintendent’s level may be appealed to the Central Office Review
Committee (“CORC”). Id. § 701.5(d).



                                                       6
explained that “an administrative remedy may be unavailable when”: (1) “it operates as a simple

dead end—with officers unable or consistently unwilling to provide any relief to aggrieved

inmates”; (2) “an administrative scheme [is] so opaque that it becomes, practically speaking,

incapable of use”; or (3) “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Williams v. Corr.

Officer Priatno, 829 F.3d 118, 123–24 (2d Cir. 2016) (quoting Ross, 136 S. Ct. at 1859–60).

        Because “[f]ailure to exhaust administrative remedies is an affirmative defense,” it is “not

a pleading requirement.” Id. at 122. Thus, “inmates are not required to specially plead or

demonstrate exhaustion in their complaints.” Id. (quoting Jones, 549 U.S. at 216). “However, a

district court still may dismiss a complaint for failure to exhaust administrative remedies if it is

clear on the face of the complaint that the plaintiff did not satisfy the PLRA exhaustion

requirement.” Id.

               1.      Grievability of Conditions of Confinement Claims

        Defendants argue that Plaintiff failed to exhaust his administrative remedies for his

Eighth Amendment conditions of confinement claim by not filing a grievance. (Dkt. No. 25-2, at

26). Plaintiff asserts that because he was placed in the RMHU “as a result of a disciplinary

hearing,” and “an individual decision or disposition resulting from a disciplinary proceeding . . .

is not grievable,” his complaints about the conditions of his confinement “were not the proper

subjects for grievance under DOCCS grievance procedure,” and administrative remedies were

therefore unavailable. (Dkt. No. 9, at 5 (citing 7 N.Y.C.R.R. § 701.3(e)(2))). Defendants respond

that because Plaintiff’s claims concern “conditions of confinement,” and not the disciplinary

disposition itself, they “must be exhausted through DOCCS grievance procedures.” (Dkt. No. 25-

2, at 26).




                                                  7
       While Plaintiff is correct that a disciplinary disposition is not subject to the grievance

process, see 7 N.Y.C.R.R. § 701.3(e)(2) (“[A]n individual decision or disposition resulting from

a disciplinary proceeding . . . is not grievable.”), it is subject to an administrative appeals process

that must be exhausted prior to filing suit challenging a disciplinary disposition. See Marhone v.

Cassel, No. 16-cv-4733, 2018 WL 4189518, at *5, 2018 U.S. Dist. LEXIS 149320, at *11

(S.D.N.Y. Aug. 31, 2018) (explaining that although “[a]dministrative or disciplinary decisions

are non-grievable” “inmates exhaust these decisions through administrative appeals” (citing

Davis v. Barrett, 576 F.3d 129, 131–32 (2d Cir. 2009))); 7 N.Y.C.R.R. § 254.8; see also 42

U.S.C. § 1997e(a) (requiring exhaustion of “such administrative remedies as are available”). But

this is immaterial because Plaintiff challenges the conditions of his confinement—not the

disciplinary disposition. To exhaust his administrative remedies for his conditions of

confinement claim, Plaintiff was required to utilize the grievance process—even where, as here,

they stemmed from his disciplinary placement in the RMHU. See Davis, 576 F.3d at 132 (“New

York courts have made clear that ‘while the grievance procedure cannot be used to challenge the

decision in a particular disciplinary proceeding which results in a sanction, it may be used to

challenge the manner in which the sanction is imposed.’” (quoting Johnson v. Ricks, 278 A.D.2d

559, 559 (3d Dep’t 2000)); Ortiz v. McBride, 380 F.3d 649, 653–54 (2d Cir. 2004) (finding that

the plaintiff “exhausted his available administrative remedies with respect to his due process

claim” by appealing the disciplinary hearing, but that he had not exhausted his “available

administrative remedies with respect to his Eighth Amendment claim” through “DOCS

grievance procedures”); Marhone, 2018 WL 4189518, at *6, 2018 U.S. Dist. LEXIS 149320, at

*14 (“Plaintiff must follow the grievance process for his prison condition claims and the

administrative appeal procedure for his Fourteenth Amendment Due Process Clause claims.”). It




                                                   8
is clear from the face of the Amended Complaint, and the parties agree, that Plaintiff did not

grieve the conditions of his confinement.6

                    2.        Vagueness of Grievance Procedure

           Plaintiff asserts that even if his claim was the proper subject of a grievance, the grievance

procedure contained in Inmate Grievance Procedures 4040, which “span over 4 pages of single-

spaced text and include 48 sub-parts of information,” are “essentially unknowable to an ordinary

inmate” and thus unavailable. (Dkt. No. 26, at 16–19). In support of this argument, Plaintiff cites

DOCCS statistics regarding the education and reading levels of the inmate population in New

York. (Dkt. No. 26, at 19). These arguments, which are not tied to the issues in this case, or to

Plaintiff, are conclusory and unavailing.7

           Nor is this a situation like that of the plaintiff in Williams, where the Second Circuit

found the regulations prohibitively opaque and confusing and thus unavailable. 829 F.3d at 126.

There, the plaintiff, who was in a special housing unit, alleged that he gave his grievance to a

correction officer, who never filed it. Id. at 122, 124. The Second Circuit found that while the

plaintiff “technically” could have appealed his grievance, because “the regulations do not

adequately outline the process to appeal or otherwise exhaust administrative remedies” and “only

contemplate appeals of grievances that were actually filed,” it was “practically impossible” for

the plaintiff “to ascertain whether and how to pursue his grievance.” Id. at 124. The Second

Circuit therefore concluded that because “the process to appeal an unfiled and unanswered

grievance is prohibitively opaque, such that no inmate could actually make use of it,” the



6
    Plaintiff’s counsel stated at oral argument that this is a legal argument and not one concerning a factual mistake.
7
  The Court likewise rejects Plaintiff’s assertion that “Defendants unconstitutionally vague grievance procedures
infringe upon [Plaintiff’s] First Amendment ‘access-to-courts’ because exhaustion of administrative remedies
forecloses his right to pursue a claim in federal court.” (Dkt. No. 26, at 22). There is no First Amendment claim
alleged in the Amended Complaint.



                                                             9
plaintiff, “in giving his grievance to the correction officer . . . exhausted all administrative

remedies that were available to him.” Id. at 126.

         Here, the first step of the grievance process required Plaintiff to file a grievance with the

Inmate Grievance Resolution Committee (“IGRC”). See 7 N.Y.C.R.R. § 701.5(a)(1), (b). Any

uncertainty regarding the grievability of Plaintiff’s claim is resolved by 7 N.Y.C.R.R. §

701.3(e)(3) itself, which provides that: “If an inmate is unsure whether an issue is grievable, he .

. . should file a grievance and the question will be decided through the grievance process.” See

also Waters v. Melendez, No. 15-cv-0805, 2018 WL 3079764, at *7–8, 2018 U.S. Dist. LEXIS

84876, at *20–21 (N.D.N.Y. May 18, 2018) (rejecting the argument that the language of §

701.3(e) is “opaque and confusing”), report and recommendation adopted, No. 15-cv-805, 2018

WL 3069209, 2018 U.S. Dist. LEXIS 103590 (N.D.N.Y. June 21, 2018), aff’d, 783 F. App’x 56

(2d Cir. 2019). Thus, there is no basis for finding that the grievance procedure generally, or §

701.3(e)(3) in particular, is so “opaque and confusing” that no inmate could “make use of it.”

Williams, 829 F.3d at 126. Accordingly, although a plaintiff is “not required to specially plead or

demonstrate exhaustion,” Jones, 549 U.S. at 216, because “it is clear on the face of the

complaint” that Plaintiff did not file a grievance concerning his conditions of confinement claim,

(see Dkt. No. 9, at 5 (“[T]he complaints raised by the Plaintiff were not proper subjects for

grievance.”)), and that he has not satisfied “the PLRA exhaustion requirement,”8 Williams, 829

F.3d at 122, Defendants’ motion to dismiss is granted.9


8
 Indeed, at oral argument, Plaintiff’s counsel conceded that the only factual issue is whether Plaintiff’s placement in
RMHU was, as he contends, disciplinary in nature, or, as Defendants contend, for therapeutic purposes. The Court,
however, assumes the truth of Plaintiff’s assertion in the Amended Complaint that the placement was disciplinary in
nature. Even so, Plaintiff would still have been required to file a grievance, as discussed above.
9
 At oral argument, Plaintiff’s counsel further stated that Plaintiff is not arguing that his mental illness rendered the
grievance process unavailable. Cf., Osborn v. Williams, No. 18-340-PR, 2019 WL 6499564, at *2, 2019 U.S. App.
LEXIS 36119, at *4 (2d Cir. Dec. 3, 2019) (“Whether mental illness can render an administrative remedy
unavailable under Ross is an open question in this Circuit.”)



                                                           10
V.        CONCLUSION

          For these reasons, it is

          ORDERED that Defendants’ motion to dismiss (Dkt. No. 25) is GRANTED; and it is

further

          ORDERED that the Amended Complaint (Dkt. No. 9) is DISMISSED without

prejudice; and it is further

          ORDERED that Plaintiff’s motion for a temporary restraining order and preliminary

injunction (Dkt. Nos. 4. 10), and Defendants’ motion to transfer venue (Dkt. No. 25) are

DENIED as moot; and it is further

          ORDERED that the Clerk is directed to close this case.

          IT IS SO ORDERED.

          Dated: December 23, 2019




                                                11
